Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/23/2022 has been entered.

Response to Amendment
Applicant’s Remarks filed 2/23/2022 have been considered by the Examiner.
Claims 15 and 25-27 are amended. No claims are newly added or canceled. Claims 15-27 are pending in the present application and an action on the merits follows.


Claim Objections
Claims 15-27 are objected to because of the following informalities:  
Claims 15 and 25-27 recite “the anatomical structure including at least part of head…” This is a grammatical error. For the purpose of examination, Examiner interprets the claim to read as “the anatomical structure including at least part of the patient’s head…”
Claims 15 and 25-27 recite “wherein determine the mapping data further includes…” This is a grammatical error. For the purpose of examination, Examiner interprets the claim to read as “wherein determining the mapping data further includes…”
Appropriate correction is required.





Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 15-27 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., an abstract idea) without significantly more.  
Independent claims 15 and 25-27 describe the abstract idea acquiring data, transforming data, determining an operational entry point, and preparing a presentation. Specifically, claims 15 and 25-27 recite:
”acquiring patient image data describing at least one image of an anatomical structure of a patient, the anatomical structure including at least part of head; 
acquiring atlas data describing a model of the anatomical structure; 
determining, mapping data describing a mapping of the patient image data to the atlas data, wherein determine the mapping data further includes: 
transforming, one of the patient image data or the atlas data, wherein the anatomical structure is at a same position as the other of the patient image data or atlas data, 
wherein the patient image data, represented by at least one of a pixel or a voxel, in a first coordinate system, is mapped to the atlas data in a second coordinate system that is different from the first coordinate system, to generate a 3D skin model of the patient's head, and
wherein transforming the patient image data or the atlas data results in an optimum degree of similarity; 
acquiring spatial relationship data which describes a predetermined spatial relationship between at least one potential trajectory for placing the external ventricle drainage in the anatomical structure and a surface of the anatomical structure; 
determining, entry point data which describes the position of an entry point of the external ventricle drainage on the surface of the anatomical structure based on the mapping data and the spatial relationship data; 
wherein the position of the entry point is determined as a surface distance on the 3D skin model of the patient's head  in an orthogonal relationship to a line extending from a bregma to a nasion in the patient's coordinate system; and 
preparing, for output presentation to a user the visualization of the determined entry point data for placement of the external ventricle drainage.”
The steps of acquiring, determining, transforming, and preparing describe actions and concepts that can be, under broadest reasonable interpretation, managing personal behavior or relationships or interactions between people (including social activities, teaching and following rules or instructions). Although the claims contain additional elements outside the scope of the abstract idea, the claims amount to a person or persons following a set of instructions or rules to acquire data, determine an operational entry point, transforming data, and prepare a presentation. Therefore, the recited limitations cover a process that, under its broadest reasonable interpretation, fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.	
This judicial exception is not integrated into a practical application. In particular, claim 15 recites:  
“executing, on at least one processor of at least one computer:
by the at least one processor,”
Claim 25 recites:
“A non-transitory computer-readable program storage medium comprising instructions which, when executed by at least one processor on at least one computer, causes the computer to:
by the at least one processor”
Claim 26 recites:
“At least one computer, comprising at least one processor and at least one associated memory, the memory storing instructions which, when executed by the at least one processor, causes the at least one processor to:
by the at least one processor”
Claim 27 recites:
“at least one medical imaging device for acquiring patient image data; 
at least one computer, having at least one processor with associated memory, the associated memory having instructions which when executed by the at least one processor, performs the steps of:
by the at least one processor”
Limitations relating medical imaging devices merely “generally link” the abstract idea to a field of use or technological environment in which the judicial exception may be applied. The recited computer, processor, memory, and storage medium are recited at a high level of generality (i.e., as a generic computer elements performing a generic computer functions of collecting, analyzing, and transmitting data) [Spec Pg. 9-11] such that they amount to no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are therefore directed to an abstract idea.
               The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The medical imaging devices are well-known within the art, as demonstrated by Gielen (US Patent Application Publication No. 20080123922) P 78 and Ourselin (US Patent Application Publication No. 20170065349) P 42. As such, the recitation of such devices amounts to no more than appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. As discussed above with no more than implementing the abstract idea with a computerized system. See Parker v Flook, 437 U.S. at 594; Bancorp Services v Sun Life, 687 F.3d at 1278; Alice Corp, 134 S. Ct. at 2359-2360; Benson, 409 U.S. at 65-67; Ultramercial, 772 F.3d at 716-717. Implementation of well-understood, routine, and conventional functions with a computerized system does not amount to an inventive concept.   
	Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology, and thus, no indication that the claims include inventive concepts. 
	Dependent claims 21 and 23 further describe the abstract idea of their respective parent claims, while also reciting new additional elements. These additional elements and their corresponding claims are as follows:
	Claim 21 recites “outputting the visualization of the entry point data to a display device.”
	Claim 23 recites “outputting the trajectory data to a display device”
The limitations above are interpreted as data output. Thus these limitations simply introduce insignificant extra-solution activity to the claim language and have been recognized by the courts as well-understood, routine, and conventional functions. Dependent claims 21-23 do not integrate the abstract idea into practical application, nor do they recite “significantly more.”
Dependent claims 16-20, 22, and 24 do not add “significantly more” to the eligibility of parent claim 15 and simply recite a more complex abstraction executed on a generic computer.  Even when  as well.  	
	Accordingly, claims 15-27 are directed to an abstract idea without significantly more. Therefore claims 15-27 are rejected under 35 U.S.C. § 101.


Response to Arguments
	The Remarks filed 2/23/2022 have been fully considered by the Examiner. Arguments are responded to herein below in the order in which they appear in the Remarks filed 2/23/2022.

35 USC 112 Rejections
1.	Regarding Applicant’s remarks addressing previous 35 USC 112(b) rejections [Applicant Remarks Pg. 8], in light of the present amendments these rejections have been withdrawn.

35 USC 101 Rejections
2.	Regarding Applicant remarks addressing the present amendments [Applicant Remarks Pg. 9], Examiner respectfully submits that the claims remain rejected under 35 USC 101. Examiner specifically notes that the claims recite “transforming… one of the patient image data or the atlas data… wherein the patient image data, represented by at least one of a pixel or voxel… is mapped to generate a 3D skin model.” Humans are capable of human transformation and because of the recitation of “or” in the limitation, the claims do not necessitate image processing. Thus, the claims still recite an abstract idea without significantly more.
It is for at least the reasons discussed above that the claims remain rejected under 35 USC 101.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Frielinghaus (International Publication No. 2017028934A2) teaches systems and methods for planning trajectory through an anatomical body part, the trajectory usable during a medical procedure.
Sparks (U.S. Patent Application Publication No. 20190209245) teaches systems and methods for planning trajectory for surgical insertion of an item into an anatomical region.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rachel F Durnin whose telephone number is (571)272-1244.  The examiner can normally be reached on Mon-Thurs 7-4, Fri 8-12 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert W Morgan can be reached on 571-272-6773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 





/R.F.D./Examiner, Art Unit 3626         

/JASON S TIEDEMAN/Primary Examiner, Art Unit 3626